HUMPHREYS, J.,
dissenting.
Although the record in this case strongly suggests that the employer here failed to treat Artis with an appropriate level of regard,3 I would affirm the commission’s decision that “the totality of the evidence shows that the claimant was responsible for his wrongful actions on June 29, 2000.” In my opinion, the record clearly supports the commission’s implicit determination that the employer did not terminate Artis because of his injury or its “residual effects,” as found by the majority. Instead, the record demonstrates that the employer terminated Artis because of his volitional, criminal acts—acts, which Artis himself testified would have culminated in homicide, had the circumstances occurred according to Artis’s criminal plan. Thus, I believe the commission’s denial of Artis’s request for post-termination temporary partial disability benefits was supported both in law and fact.
As the majority notes,
[w]ell established principles of workers’ compensation law [must] guide our decision in this case. First, “[t]he purpose of the Workers’ Compensation Act is to provide compensation to an employee for the loss of his opportunity to engage in work, when his disability is occasioned by an injury suffered from an accident arising out of and in the course of his employment. The Act should be liberally construed in harmony with its humane purpose.” Barnett v. D.L. Brom*165well, Inc., 6 Va.App. 30, 33-34, 366 S.E.2d 271, 272 (1988) (en banc) (citations omitted).
Potomac Edison Co. v. Cash, 18 Va.App. 629, 631-32, 446 S.E.2d 155, 156 (1994). “Under the Act, an employee who is properly terminated from selective employment procured by the employer for cause consisting of willful misconduct forfeits his or her entitlement to future temporary partial disability benefits.” Id. In such circumstances, we have been “unable to find any provision within the Workers’ Compensation Act which evidences an intent by the legislature to place such an employee in a better position than an uninjured employee who is terminated for cause and by his wrongful act suffers a loss of income.” C & P Telephone v. Murphy, 12 Va.App. 633, 640, 406 S.E.2d 190, 193, aff'd en banc, 13 Va.App. 304, 411 S.E.2d 444 (1991).
Thus, in determining whether to impose a forfeiture, the commission must “consider the nature of [the] conduct,” which is alleged to constitute the cause or to justify the dismissal. Eppling v. Schultz Dining Programs, 18 Va.App. 125,129, 442 S.E.2d 219, 221 (1994). In conducting this analysis, the commission must be mindful that not every “type of willful conduct or misbehavior [rises to the level] that, upon termination, justifies a forfeiture of workers’ compensation benefits [under Murphy].” Id. at 130, 442 S.E.2d at 222. Although we have yet to specify the type of conduct falling within this category, we have held that “in order to work a forfeiture, the “wage loss [must be] properly attributable to [the employee’s] wrongful act ... [for which t]he employee is responsible.” Id. (quoting Murphy, 12 Va.App. at 639-40, 406 S.E.2d at 193) (emphasis added). Accordingly, as noted by the majority, because “[t]he purpose of the [Act] is to compensate employees when they lose an opportunity to engage in work after suffering work-related injuries,” Arlington County Fire Dep’t v. Stebbins, 21 Va.App. 570, 572, 466 S.E.2d 124, 125-26 (1996), a factual analysis of each individual case must prove that the termination at issue was not “attributable to the employee’s [injury].”
*166Simply put, we liberally construe the Act so as to protect those employees who are no longer able to work because of a work-related accident, even in the face of some types of misconduct—particularly conduct for which the employee cannot be held responsible. That is not the case here.
In finding that Artis’s termination was “attributable” to his injury, the majority relies upon Artis’s psychologist’s opinion that Artis’s conduct was caused by his PTSD.4 Assuming without deciding that despite its decision to terminate benefits, the commission necessarily accepted this opinion as true, I believe the majority gives short shrift to the crucial fact that no evidence established this “causal relationship” affected Artis to such an extent that his actions were “beyond [his] control.” Walter Reed Convalescent Center v. Reese, 24 Va.App. 328, 338-39, 482 S.E.2d 92, 97-98 (1997). Indeed, the case at bar is inapposite to Timbrook v. O’Sullivan Corp., 17 Va.App. 594, 439 S.E.2d 873 (1994), and Eppling. In Timbrook, *167Eppling, 18 Va.App. at 129-30, 442 S.E.2d at 222 (discussing Timbrook, 17 Va.App. at 598, 439 S.E.2d at 876) (emphasis added). In Eppling, “we held that the claimant’s excessive absenteeism caused by a non-work-related injury beyond the employee’s control was not the type of wrongful act which, upon termination, justified a forfeiture of workers’ compensation benefits.” Reese, 24 Va.App. at 338, 482 S.E.2d at 98 (discussing Eppling, 18 Va.App. at 129-30, 442 S.E.2d at 222) (emphasis added).
*166[we] held that the Murphy forfeiture rule does not apply to an employee who was discharged for failing to notify her employer that she would be absent from selective employment that she had refused. Because the employee had refused, or not accepted, the employer’s offer of selective employment, her termination following three consecutive absences was “not for cause or for misconduct, as in Murphy, [which would] justify a forfeiture of her compensation benefits that could never be cured.” [Timbrook, 17 Va.App. at 598, 439 S.E.2d at 876].
*167Here, Artis’s conduct was not related to a refusal of selective employment, nor was it in any way related to the procedural aspects of his claim for workers’ compensation benefits. Moreover, there is no evidence in the record suggesting that Artis could not perform the duties of his selective employment for reasons, related to his injury, that were beyond his control. In fact, the evidence demonstrates that Artis was fully capable of performing his duties and that he did so. Thus, there is simply no evidence that Artis was terminated because of his work-related injury or its residual effects.
Instead, the record supports the commission’s conclusion that Artis was terminated as a direct result of his volitional, criminal acts. Specifically, because Artis was frustrated and angry toward his supervisor, as well as other aspects of his personal life, he staged a robbery, misappropriating $200 of the employer’s funds, with the intent of murdering his supervisor once he arrived at the scene. Even were we to give more weight to Artis’s psychologist’s opinion than that given to it by the commission, the evidence still falls short of establishing that Artis’s “causally related” actions were beyond his control. To the contrary, Artis himself testified that he acted with premeditation, and with knowledge of his actions and the consequences thereof.
Accordingly, I would find that the commission correctly determined Artis was terminated, not for reasons related to his injury or its residual effects, but for misconduct for which he was fully “responsible.” In fact, to carry the majority’s analysis to its logical conclusion, what we hold today is that if *168Artis had been successful, and murdered his supervisor, the employer would still be required to provide him with the benefits at issue because such conduct would be, at least in part, causally related to his PTSD and therefore, not the type of misconduct or misbehavior envisioned by our decision in Murphy.
Because I believe that Artis’s volitional conduct amounted to precisely the type of “wrongful act” that would “justiffy]” a forfeiture of compensation benefits, I simply cannot agree with such a conclusion. Murphy, 12 Va.App. at 639, 406 S.E.2d at 193. I would thus affirm the decision of the commission. See Marval Poultry Co. v. Johnson, 224 Va. 597, 598, 299 S.E.2d 343, 344 (1983) (holding that a disabled employee on selective work status was no longer entitled to workers’ compensation benefits when “he [was] discharged by his employer for dishonest"); Goodyear Tire & Rubber Co. v. Watson, 219 Va. 830, 833, 252 S.E.2d 310, 313 (1979) (holding that a partially disabled employee’s rights to compensation benefits were properly terminated when the employee was discharged because he had been “an exceedingly poor worker during the entire period of his employment ... he had a great number of absences from work, and ... several times he left his job without authorization”); Richfood, Inc. v. Williams, 20 Va. App. 404, 410, 457 S.E.2d 417, 420 (1995) (“Where passing drug and alcohol screening is made a clear and unequivocal condition of employment, ... failure to pass the screening is tantamount to misconduct ... for which an employee can be terminated.”); Murphy, 12 Va.App. at 639, 406 S.E.2d at 193 (holding that an employee’s conduct constituted “cause” for discharge, justifying a forfeiture of benefits, where he was guilty of fraudulent misrepresentations in his attempt to obtain compensation benefits).

. I find it particularly troubling that the employer forced Artis to complete his route immediately after this tragic accident occurred.


. I must conclude from the majority’s rather sparse analysis that it has either invaded the province of the commission as fact finder to reach the conclusion that Artis’s criminal actions were non-volitional, or the majority is implicitly holding today that misconduct of any kind, obviously including criminal activity up to the level of a homicide, does not justify a termination of benefits if there is any nexus between the misconduct and the injury irrespective of any public policy considerations the General Assembly may have had in mind in placing limitations on the continuation of benefits. Although I am unsure which is the case, I cannot embrace either scenario.